Opinion oe the Court by
Judge Lindsay:
The two deeds under which Mrs. Yantis claims the property adjudged by the court to be sold in satisfaction of appellees’ judgment, present upon their faces intrinsic evidence that her father is the real owner of the property, and that her name is only being used to protect him in the enjoyment of the same. In addition to this, the proof in the case, even that of the father himself, when considered in connection with the evasive and unsatisfactory answer of Mrs. Yantis and husband, can leave no doubt but that the father caused the lots to be conveyed to his daughter for the fraudulent purpose of protecting it from his creditors.
Judgment affirmed.